Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 16, 2014

                                      No. 04-14-00825-CV

                         IN THE INT OF JNA, JAA, ABD, Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02932
                      Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The clerk’s record has been filed. However, the reporter’s record, which was due
December 5, 2014, has not yet been filed. Mr. David R. Zarate is the court reporter responsible
for preparing, certifying, and filing the reporter’s record in this appeal.

        Texas Rule of Appellate Procedure 35.1(b) requires a court reporter to file a reporter’s
record in an accelerated appeal within ten days. TEX. R. APP. P. 35.1(b). Further, with regard to
parental termination accelerated appeals, Rule 28.4(b)(2) states that while we may grant the court
reporter an extension of time, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2).

        Accordingly, Mr. Zarate is hereby ORDERED to file the reporter’s record in this appeal
no later than December 29, 2015.

         We further ORDER the Clerk of this Court to serve a copy of this order on Mr. Zarate by
first class United States mail and by certified mail, return receipt requested. We also ORDER the
Clerk of this Court to serve a copy of this order on the Honorable Charles E. Montemayor. See
TEX. R. APP. P. 28.4(b)(1); 35.3(c).

                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court